Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2004

Caprio v. Bell Atl Sickness
Precedential or Non-Precedential: Precedential

Docket No. 03-2253




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Caprio v. Bell Atl Sickness" (2004). 2004 Decisions. Paper 442.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/442


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    PRECEDENTIAL              Attorney for Appellant

    UNITED STATES COURT OF
           APPEALS                         Steven D. Spencer
     FOR THE THIRD CIRCUIT                 Kay Kyungsun Yu
                                           Morgan, Lewis & Bockius
                                           1701 Market Street
             No. 03-2253                   Philadelphia, Pa. 19103

                                              Attorneys for Appellees
         FRANK J. CAPRIO,                     Verizon Communications
                                              Inc. and Bell Atlantic Sickness
                           Appellant          and Accident Disability
                   v.                         Benefit Plan

  BELL ATLANTIC SICKNESS                   Douglas E. Ress
AND ACCIDENT PLAN; CORE, INC.;             Kaufman, Coren, Ress & Weidman
        VERIZON, INC.                      1525 Locust Street
                                           17th Floor
                                           Philadelphia, Pa. 19102
   On Appeal from the United States
             District Court                James T. Finnigan
for the Eastern District of Pennsylvania   Rich May
      (D.C. Civ. No. 00-cv-06155)          176 Federal Street
     Honorable R. Barclay Surrick,         Boston, MA 02110
             District Judge
                                              Attorneys for Appellee CORE, Inc.

    Submitted under Third Circuit
     LAR 34.1(a) June 28, 2004                   OPINION OF THE COURT

  BEFORE: AMBRO, BECKER, and
    GREENBERG, Circuit Judges
                                           GREENBERG, Circuit Judge.
         (Filed: July 8, 2004)
                                                     I. INTRODUCTION
William T. Wilson                                 This matter comes on before this
MacElree Harvey Ltd                        court on an appeal brought by Frank J.
17 West Miner Street                       Caprio from orders entered in the district
P.O. Box 660                               court on April 1, 2003, granting a motion
West Chester, PA 19381                     for summary judgment made by
defendants Bell Atlantic Sickness and            includes administrative appeal
Accident Plan (“Plan”), Verizon, Inc.            procedures. Inasmuch as Caprio was
(“Verizon”) and CORE, Inc. (“CORE”)              awarded benefits based on sickness but
(“appellees”), denying Caprio’s motion           denied more generous accident benefits,
for summary judgment, and entering               he seeks in this action to recover accident
judgment in favor of the appellees. We           benefits.
will vacate the orders and will remand
the case to the district court for further               After certain proceedings in the
proceedings.                                     district court that we need not describe,
                                                 appellees moved for summary judgment,
        The background of the case is as         but the court denied their motion without
follows. Caprio, who claimed to be               prejudice in a memorandum opinion on
disabled and who had been employed by            May 31, 2002. The court, largely
Bell Atlantic Company of Pennsylvania            concerning its opinion with determining
and later by its successor, Verizon,             its standard of review under Firestone
brought this action against appellees            Tire & Rubber Co. v. Bruch, 489 U.S.
under ERISA, 29 U.S.C. § 1001 et seq.,           101, 109 S. Ct. 948 (1989), concluded
seeking benefits under a Sickness and            that it would examine the denial of
Accident Disability Benefit Plan that            benefits under an arbitrary and capricious
Bell Atlantic and Verizon provided.1             standard of review. The district court
Caprio made CORE a defendant because             then considered our opinion in Pinto v.
it had administrative and fiduciary              Reliance Standard Life Insurance Co.,
responsibilities under the Plan and made         214 F.3d 377, 387 (3d Cir. 2000),
determinations regarding claimants’              quoting it for the point that “heightened
eligibility for payments, including              scrutiny is required when an insurance
determinations with respect to Caprio.           company is both plan administrator and
The Plan makes a distinction between             funder.” The district court later in its
disabilities attributable to sickness and        opinion cited Goldstein v. Johnson &
those attributable to accidents and              Johnson, 251 F.3d 433, 442 (3d Cir.
                                                 2001), concluding from that case that
                                                 Pinto “does not appear to be limited to
  1                                              plans involving insurance companies.”
   Even though Caprio sued Verizon,
Inc. appellees indicate that there is no
                                                         The district court noted that
such entity and that Verizon
                                                 appellees had submitted an affidavit
Pennsylvania, Inc., a subsidiary of
                                                 stating that CORE’s compensation was
Verizon Communications Inc., was
                                                 “not tied in any way to the results of the
Caprio’s employer. Appellees indicate
                                                 disability cases that it manages for Bell
that Caprio also misnamed the defendant
                                                 Atlantic.” This representation led the
Plan. These mistakes may be rectified on
                                                 court to observe that, according to the
remand by appropriate amendments.

                                             2
affidavit, “CORE has no conflict of                      disability benefits. The
interest in administering claims under the               District Court’s decision
Plan.” Nevertheless, inasmuch as the                     that CORE did not abuse
court believed that Caprio was entitled to               its discretion in denying
answers to interrogatories he had served                 Caprio’s appeals
before it definitively settled on its                    concerning the
standard of review, it denied appellees’                 classification of his [short
motion without prejudice and ordered                     term disability] benefits
them to answer Caprio’s interrogatories                  was also correct.
“for the limited purpose of determining
the appropriate standard of review in this        Id. at 11.
case.” Not inappropriately, the court did
not indicate what its result would be on                 In fact, notwithstanding the
the merits depending on the standard of           foregoing statement, the court did not
review it selected.                               indicate, following the appellees’
                                                  renewal of their motion for summary
        The appellees apparently                  judgment, exactly what standard of
answered the interrogatories as in their          review it was using, though it had
brief they indicate, in a representation          considered this point preliminarily in its
that Caprio does not contradict, that after       May 31, 2002 opinion. Moreover, it
“some discovery had been completed,”              never said at any time that CORE “did
appellees br. at 3, appellees renewed             not abuse its discretion in denying
their motion for summary judgment and             Caprio’s appeals . . . .” Indeed, as
Caprio moved for summary judgment.                appellees acknowledge, the court did not
Appellees then indicate that the district         render any opinion when it granted
court, “without opinion, allowed the              summary judgment. Rather, it simply
motion of the defendants-appellees and            entered orders granting appellees’
denied Caprio’s motion.” Id. at 4. The            motion, denying Caprio’s motion, and
appellees in their brief go on to explain:        granting a judgment in favor of the
                                                  appellees, following which Caprio
              The District Court                  appealed. We have jurisdiction under 28
       correctly held that CORE’s                 U.S.C. § 1291.
       decision must be reviewed
       under the arbitrary and
       capricious standard
       because the [Plan] confers                              II. DISCUSSION
       upon CORE the
       discretionary authority to                        Inasmuch as the district court did
       resolve all questions                      not indicate why it was granting the
       relating to eligibility for                appellees’ motion for summary

                                              3
judgment, it did not act in conformity             that court for further proceedings. In
with our direction in Vadino v. A. Valey           those proceedings the court may revisit
Engineers, 903 F.3d 253, 259 (3d Cir.              its substantive decision granting
1990), to district courts in this circuit to       appellees summary judgment if it
“accompany grants of summary                       concludes that it would be appropriate to
judgment . . . with an explanation                 do so.
sufficient to permit the parties and this
court to understand the legal premise for                  We regret that the consequence of
the court’s order.” See also Forbes v.             our disposition is to put the parties to
Township of Lower Merion, 313 F.3d                 additional expense which they fairly may
144, 148-49 (3d Cir. 2002). Even though            attribute to the district court’s failure to
our standard of review is plenary with             conform to our directions in Vadino.
respect to the order of the district court,        Accordingly, in order that the procedural
see Kemmerer v. ICI Americas Inc., 70              oversight here not be replicated, we point
F.3d 281, 286 (3d Cir. 1995), and thus             out that in future cases in which district
we could determine this matter on the              courts overlook the procedure we set
merits without remanding, see Vadino,              forth in Vadino the parties should not
903 F.2d at 259-60, we are satisfied that          hesitate to bring that case to the court’s
the uncertainties surrounding the court’s          attention.
order in this complex matter, both as to
the standard of review it exercised and                    We make this suggestion even
the basis for its assessment of Caprio’s           though we can understand why parties
claim on the merits, require that, in the          might be wary of advising a district court
first instance, the district court explain         of its oversight, and we do not require
the reasons for its decision. See Gillis v.        that they do so. Yet we note that our
Hoechst Celanese Corp., 4 F.3d 1137,               suggestion is consistent with
1149 (3d Cir. 1993).                               requirements in other situations that
                                                   parties bring procedural requirements to
       The fact is that we are not certain         a court’s attention if it should overlook
whether the district court granted                 them. Thus, Federal Rule of Civil
summary judgment for appellees through             Procedure 24(c) provides that when the
the application of Firestone with or               constitutionality of any act of Congress
without our refinement of that case in             or statute of a State affecting the public
Pinto. Moreover, whatever standard the             interest is drawn in question in an action
court followed, we do not know the                 in which the United States or the State or
reasoning that led it to grant the                 any agency, officer, or employee thereof
appellees’ motion for summary                      is not a party, the court shall notify the
judgment. Thus, we will vacate the                 Attorney General of the United States or
orders of the district court entered on            the State’s attorney general, depending
April 1, 2003, and remand the case to              upon the statute implicated, as provided

                                               4
by 28 U.S.C. § 2403, so that he or she             determined, however, not to retain
may intervene on the question of                   jurisdiction because we have authorized
constitutionality. It further provides that        the court to revisit its decision on the
the party challenging the constitutionality        merits and thus it is conceivable that the
of the legislation “should call the                court’s outcome on remand could be
attention of the court to its consequential        different from that which it reached
duty.” Similarly, under some case law              previously. Moreover, it is possible that
when a party following trial moves for             the disappointed party, after considering
judgment as a matter of law and, in the            the court’s explanation for its
alternative, moves for a new trial, it             determination, may not wish to pursue
should notify the court of the need for it         the matter further.2
to make a contingent ruling on the
motion for a new trial if it grants the
judgment as a matter of law but does not
rule on the motion for a new trial. See                       III. CONCLUSION
Lowenstein v. Pepsi-Cola Bottling Co. of
Pennsauken, 536 F.2d 9, 12 n.8 (3d Cir.                   For the foregoing reasons we will
1976); Arenson v. Southern Univ. Law               vacate the orders of the district court
Ctr., 43 F.3d 194, 196 (5th Cir. 1995).            entered on April 1, 2003, and will
Indeed, if the party does not notify the           remand the matter to that court for
court of this procedural requirement it            further proceedings. The parties will
may lose the possibility of obtaining a            bear their own costs on this appeal.
new trial if the judgment as a matter of
law in its favor is reversed. See
Lowenstein, 536 F.2d at 12 n.8.

        In closing we point out that we
have not overlooked our authority to
retain jurisdiction as we did in Forbes
after we remanded that case to the
district court to specify the material facts
in issue which precluded the court from
granting the defendants’ motion for
summary judgment in a 42 U.S.C. § 1983               2
                                                       Of course, if the court does not grant
action on the basis of qualified immunity.
                                                   a summary judgment on the remand it is
Forbes, 313 F.3d at 151. If we retained
                                                   unlikely that the order denying summary
jurisdiction, we then could determine the
                                                   judgment will be appealable, at least
matter without a new appeal being filed
                                                   before a final judgment is entered. See
following the remand, perhaps after
                                                   In re Complaint of PMD Enters., Inc.,
additional briefing. We have
                                                   301 F.3d 147, 149 (3d Cir. 2002).

                                               5